Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	In amendments dated 10/7/21, Applicant amended claims 1, 4, 10, and 12, canceled no claims, and added no new claims.  Claims 1-20 are presented for examination.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: the claimed invention recites the following features not found in the prior art for receiving, analyzing, organizing, and displaying of data stored on a mobile communication device: use said record identifier and said thread identifier to identify a preceding record in said thread and a succeeding record in said thread; search said plurality of second records to identify at least one other record that is associated with said first search term; and send a webpage to said reviewer of said data, said webpage including at least said preceding record, said matching record, and said succeeding record, in that order, and said other record, thereby providing said reviewer with context for said matching record; wherein at least one of said plurality of tags can be selected for said matching record, said preceding record, said succeeding record, said other records, and said thread.  Examiner believes these features, in combination with other features of the claimed invention, are a novel and unobvious enhancement over the prior art for receiving, analyzing, organizing, and displaying of data stored on a mobile communication device.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Relevant Prior Art
	During his search for prior art, Examiner found the following references to be relevant to Applicant’s claimed invention.  Each reference is listed on the Notice of References form included in this office action:
	Ledet (US 9,645,996) teaches using words from a user’s conversation to connect said user to a social media website, does not teach identifying first and second records from a search word or outputting matching/succeeding/preceding records to a web page (column 4 lines 60-67, columns 12-15 lines 63-60); 
	Nandi et al (US 20170364371) teaches facilitating certain user-specific actions based on patterns of the user performing said actions in the past, does not teach identifying first and second records from a search word or outputting matching/succeeding/preceding records to a web page (paragraphs 0002-0004, 0069-0071, 0088 figure 2); and 
	Brown (US 20180322213) teaches creating a search string from a message text to invoke a search in a different application, does not teach identifying first and second records from a search word or outputting matching/succeeding/preceding records to a web page (paragraphs 0009, 0043-0072 figures 1-3).

Responses to Applicant’s Remarks
	Regarding rejections to claims 1 and 10 for antecedent basis of “said computing device,” in view of amendments reciting “a computer device,” these objections are withdrawn.  Regarding 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718. The examiner can normally be reached M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 
/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        12/22/21